Dear Honorable Dahl,
The Attorney General is in receipt of your request for an opinion wherein you ask the following question:
Does the Corporation Commission, under 52 O.S. 139 (1971) and 63O.S. 2756(a)(2) (1978) have jurisdiction over oil reclaimers whoreclaim and retreat refinery waste oil to sell as marketable crudeoil for further refining?
Title 52 O.S. 139 (1971) applies to the conservation of oil and gas as it pertains to the authority to regulate deleterious substances from gas and oil production.
  "The Corporation Commission of Oklahoma referred to in this act as the "Commission," is hereby vested with jurisdiction, power and authority, and it shall be its duty, to make and enforce such rules, regulations and orders governing and regulating the handling storage and disposition of salt water, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing, refining and processing of oil and gas within the State of Oklahoma or operation of oil and gas wells in the State as are reasonable and necessary (for the purpose of preventing pollution of the surface and subsurface waters in the State,) and to otherwise carry out the purpose of this Act."
Title 63 O.S. 2756(a)(2) (1978) relates to the "Oklahoma Controlled Industrial Waste Disposal Act" under Public Health and Safety. An exception is shown as follows:
  "The Corporation Commission of Oklahoma is hereby vested with exclusive jurisdiction, power and authority, and it shall be its duty to make and enforce such rules, regulations and orders governing and regulating the handling, hauling, storage and disposition of salt water, mineral brines, waste oil and other deleterious substances produced from or obtained or used in connection with the drilling, development, producing and processing of oil and gas including reclaiming of oil from tank bottoms located on leases and tank farms located outside the boundaries of a refinery."
It is, therefore, the opinion of the Attorney General that yourquestions should be answered as follows:
For the purpose of preventing pollution of surface and subsurfacewaters of the State and regulating the handling, storage and dispositionof waste oil, the Corporation Commission is vested with jurisdiction overpersons and companies who reclaim and retreat waste oil.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
VICTOR G. HILL, JR., ASSISTANT ATTORNEY GENERAL